Citation Nr: 1549920	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  10-42 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for diabetic retinopathy.

4.  Entitlement to service connection for a left knee disorder, including as secondary to service-connected disability.

5.  Entitlement to service connection for a right hip disorder, including as secondary to service-connected disability.

6.  Entitlement to a compensable disability rating for bilateral hearing loss.

7.  Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).
REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from April 1976 to April 1979 and from March 1980 to August 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that denied the benefits sought on appeal.  The Veteran timely appealed the decision, and the Board remanded the issues in September 2014 for further evidentiary development and adjudication.  In that remand, the Board instructed the agency of original jurisdiction (AOJ) to obtain records of the Veteran's Social Security Administration (SSA) benefits, obtain additional VA examinations, and then re-adjudicate the claims.  The AOJ obtained the Veteran's SSA records, provided VA examinations in April 2015 and June 2015, and provided the Veteran a supplemental statement of the case (SSOC) in September 2015.  Thus, as to the claims decided herein, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Veteran and his spouse testified before the undersigned at a hearing at the RO in April 2013.  A transcript of the hearing has been associated with the claims file.

The issues of entitlement to service connection for an acquired psychiatric disorder and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran does not currently suffer from a left knee disorder that is the result of a disease or injury in active duty service, nor is any left knee disorder secondary to or aggravated by a service-connected disability.

2.  The Veteran does not currently suffer from a right hip disorder that is the result of a disease or injury in active duty service, nor is any right hip disorder secondary to or aggravated by a service-connected disability.

3.  The Veteran's currently diagnosed diabetes mellitus is not related to military service or an event of service origin.

4.  The Veteran's currently diagnosed diabetic retinopathy is not related to military service or an event of service origin.

5.  The Veteran's bilateral hearing loss has been manifested by hearing impairment corresponding to auditory acuity no worse than Level I in the right ear and Level III in the left ear.


CONCLUSIONS OF LAW

1.  The Veteran does not have a left knee disorder that was incurred in or aggravated by service; his left knee disorder is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

2.  The Veteran does not have a right hip disorder that was incurred in or aggravated by service; his right hip disorder is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

3.  The Veteran does not have diabetes mellitus that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3. 303, 3.304, 3.307, 3.309 (2015).

4.  The Veteran does not have diabetic retinopathy that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3. 303, 3.304, 3.307, 3.309 (2015).

5.  The criteria for a compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

In this case, the Board finds that all notification and development action needed to arrive at a decision on the claims decided herein has been accomplished.  In this respect, through August 2008 and November 2008 notice letters, the Veteran received notice of the information and evidence needed to substantiate his claims.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claims.  The Board also finds that the August 2008 and November 2008 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence. 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  These requirements were met by the aforementioned August 2008 and November 2008 letters.  Further, the Veteran was provided notice regarding an award of an effective date and rating criteria in the letters.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).   Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA. 

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claims decided herein.  The Veteran's service treatment records have been associated with the claims file, as have records of private and VA treatment he has received since service.  He has not otherwise alleged that there are any outstanding medical records probative of the claims that need to be obtained.  Additionally, the Veteran was afforded VA examinations in September 2008, September 2009, August 2010, December 2011, February 2012, April 2015, and May 2015, reports of which are of record.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the examinations obtained in this case are collectively adequate, as they are predicated on consideration of the medical records in the Veteran's claims file, to include the statements of the Veteran and his representative, and show that the examiners conducted full physical and audiological examination of the Veteran.  The examiners provided a rationale for the findings made, relying on and citing to the records reviewed, and supplied all information necessary to apply the pertinent rating criteria.  Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Analysis

A.  Service Connection Claims

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires: (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2015).

A disability can be service connected on a secondary basis if it is proximately due to or the result of a service-connected condition.  See 38 C.F.R. § 3.310(a) (2015).  Moreover, secondary service connection may also be established by any increase in severity (i.e., aggravation) of a non-service-connected condition that is proximately due to or the result of a service-connected condition.  See 38 C.F.R. § 3.310(b) (2015); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  Where a service-connected disability aggravates a non-service-connected condition, a claimant may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See Allen, 7 Vet. App. at 448.  

Review of the Veteran's service treatment records reflect that he was seen in October 1976 for a soft tissue growth in the left eye, but report of medical examination conducted in April 1979, at his separation from his first period of service, found no abnormalities of the eyes, endocrine or musculoskeletal system, or lower extremities.  During his second period of service, the Veteran was seen on three occasions in 1985 after passing out; he was initially assigned a rule-out diagnosis of seizure disorder but after further evaluation, he was finally diagnosed with vasovagal syncope.  At his April 1988 separation report of medical history, the Veteran denied any problems with vision, his endocrine system, or his right hip or left knee.  He was found to have a normal endocrine system, normal eyes, and a normal musculoskeletal system and lower left extremity at his April 1988 separation medical history report.   

Post-service treatment records reflect that the Veteran underwent VA examination in November 1988 for unrelated claims; at that time, he was noted to have 20/20 vision bilaterally and a normal endocrine system, and no limitation of motion in his right hip or left knee was found, with a normal x-ray of the left knee.  He again underwent VA examination in September 2000 for complaints of seizures that began in service; however, no diagnosis was assigned at that time.  At a May 2000 private treatment visit, he complained again of having passed out and was diagnosed with headache, vertigo, and somnolence.  He was first diagnosed with diabetes mellitus in November 2003; he has continued to seek treatment since that time.  In addition, at a November 2007 private treatment visit, the Veteran reported experiencing low back pain that had been radiating down into his right hip and leg for one year.  He again reported right hip pain, giving way, and spasms at a June 2008 VA treatment visit.  He has continued to seek treatment for joint pain since that time.  In addition, the Veteran testified at his April 2013 hearing before the undersigned that he fell and injured his right hip in service but did not seek treatment at that time.  He also stated that he injured his left knee while playing football in service but did not complain of left knee problems at the time, as his right knee was much more painful.  (He is service connected for a right knee disability related to the in-service football injury.)  The Veteran stated that he had continued to have problems with his left knee and right hip since service.  He also stated that he believed the in-service incidents in which he passed out were an early manifestation of diabetes mellitus.

The Veteran has also been provided multiple VA examinations during the course of this claim period.  At a September 2009 VA examination, he reported that his left knee had begun bothering him one month prior.  He also stated that he had been on seizure medication in the past but that it had been discontinued in 2001 when it was discovered that the seizures were due to hypoglycemia.  He reported no problems with vision at that time.  The examiner diagnosed left knee strain and diabetes mellitus, as well as seizures due to hypoglycemia in the past.  No etiological opinions were provided.  In an addendum opinion added that same month, the examiner assigned no right hip diagnosis, indicating that the Veteran had not complained of any right hip pain during the examination.  In a second addendum opinion, added in August 2010, the examiner clarified that the Veteran did not experience a separate right hip disorder; rather, the examiner opined that the pain in his right hip was referred from his lumbar spine disability.  

In a February 2012 VA examination, the Veteran complained of ongoing pain and giving way of the left knee but denied any in-service injury or trauma to the left knee, although he reported an in-service injury to the right knee while playing football.  The examiner diagnosed degenerative joint disease of the left knee, finding it less likely than not related to service.  In reaching this conclusion, the examiner noted that the Veteran had been seen on multiple occasions in service for right knee and ankle problems, but never for any left knee complaints.  The examiner further reasoned that the current degenerative joint disease of the left knee was "consistent with normal aging."

The Veteran underwent VA optometric examination in April 2015, pursuant to the Board's September 2014 remand.  At that time, he was diagnosed with early diabetic retinopathy, which the examiner opined was less likely than not caused or aggravated by service.  In so finding, the examiner noted that the Veteran had not been found to have retinopathy at a 2013 eye examination.  He also noted that diabetic retinopathy is linked to long-term insulin use and pointed out that the Veteran had been on insulin to treat his diabetes for more than a decade.  The examiner further stated that the Veteran's in-service syncopal episodes "are in no way related to symptoms of diabetic retinopathy," which is asymptomatic in the Veteran's case.

In May 2015, the Veteran underwent further VA examination pursuant to the September 2014 remand.  At that time, the Veteran was diagnosed with diabetes mellitus and diabetic retinopathy, as well as degenerative joint disease of the left knee and right hip.  The Veteran reported that his right hip had begun to hurt in 2007, when he was required to do "a lot of walking" for his job.  His wife stated that it was "difficult to separate" his lower back symptoms from his complaints of right hip pain.  Regarding the left knee and right hip, the examiner opined that the disorders were neither caused nor aggravated by service or service-connected disability.  In so finding, the examiner noted that the Veteran did not complain of any left knee or right problems during service and was not found to have any diagnosable disability of the left knee or right hip until 2007, many years after his separation from active duty.  The examiner found the Veteran's left knee and right hip degenerative joint disease to be the result of "normal wear and tear and advancing age," not due to service or to any service-connected disability.  In so finding, the examiner pointed out that the level of severity of the left knee and right hip arthritis was fully consistent with age and body habitus and found there to be no evidence of aggravation and "no historical support for a cause and effect relationship to back, ankle or right knee conditions."  The examiner also noted that there is "no known association either in the medical literature or in medical practice which would support a nexus between the arthritis of one joint and the arthritis of others."  Regarding the Veteran's diabetes mellitus and diabetic retinopathy, the examiner found there to be no etiological relationship to service, noting that the 1985 incidents were diagnosed as vasovagal syncope, not hypoglycemia, and that the Veteran had not been diagnosed with diabetes until more than 15 years after leaving service.  The examiner further noted that retinopathy had not manifested until 2015 and typically only presents after several years of insulin therapy, as is the Veteran's case.

Upon consideration of the above evidence, the Board first finds that the preponderance of the evidence is against the Veteran's claims for service connection on a direct basis.  Because the question of whether disabilities such as degenerative joint disease, diabetes mellitus, and diabetic retinopathy are related to the Veteran's service is a medical question requiring expertise, the Board relies in large measure upon the VA examiners' September 2009, February 2012, April 2015, and May 2015 opinions in making its determination.  The examination reports reflect that the examiners reviewed the Veteran's claims file, conducted physical examination of the Veteran, and understood the medical questions asked by the originating agency.  The VA examiners' opinions specifically addressed causation, clearly indicating that the Veteran's current degenerative joint disease of the left knee and right hip, diabetes mellitus, and diabetic retinopathy are unrelated to his military service.  The examiners offered clear and well-reasoned rationales for their opinions that the Veteran's current degenerative joint disease of the left knee and right hip, diabetes mellitus, and diabetic retinopathy are less likely than not related to service, relying on the examination reports and their medical expertise as well as current medical knowledge in concluding that any connection between the Veteran's service and his current acquired degenerative joint disease of the left knee and right hip, diabetes mellitus, and diabetic retinopathy was doubtful.  

In this case, the only evidence in favor of the Veteran's claims is his own statements that his symptoms of left knee and right hip degenerative joint disease, as well as his diabetes mellitus and diabetic retinopathy, began during service and have continued to the present.  However, the Board finds that this evidence is outweighed by the medical evidence from the VA examiners' opinions, which are based on the Veteran's reported history, the medical records, and the examiners' medical expertise and current medical knowledge.  In addition, in arriving at their negative opinions, the VA examiners considered the Veteran's contentions regarding the etiology of his current left knee and right hip disorders, diabetes mellitus, and diabetic retinopathy.  The examiners nevertheless concluded that the Veteran's current disorders are not likely related to service.

In light of the well-reasoned opinions offered by the VA examiners in September 2009, February 2012, April 2015, and May 2015, which all relied on consideration of the Veteran's entire medical history, the Board finds the statements reflecting a possible link to be of less probative value.  See Gabrielson, 7 Vet. App. at 40.  The VA examiners provided reports that considered the Veteran's history, set out their findings in detail, and contained clearly articulated reasons for their conclusions.  Thus, the Board relies upon the VA examiner's opinions in making its determination.  As discussed above, the VA examinations specifically addressed causation, clearly indicating that the Veteran's current degenerative joint disease of the right hip and left knee, diabetes mellitus, and diabetic retinopathy are not likely related to his time in service.  For these reasons, the Board concludes that the VA examiners' opinions are of greater weight.

The Board has considered the Veteran's contentions that his current left knee and right hip disorders, as well as his diabetes mellitus and diabetic retinopathy, are etiologically linked to his time in service.  However, the Board notes that in order for the claims of service connection to be granted on a direct basis, the record would have to contain competent evidence linking his claimed disorders to his military service.  As a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide a probative opinion on a medical matter such as an etiological relationship between his current disorders and service.  Thus, although the Veteran is competent to report symptoms observable to a layperson, such as pain or decreased visual acuity, a diagnosis that is later confirmed by clinical findings, or a contemporary diagnosis, he is not competent to independently opine as to the specific etiology of a condition on complex medical questions such as these.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant these claims for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  In addition, although the Veteran is competent to report the symptoms he experienced, his assertions and reported history were considered by the VA examiners who provided the opinions that his claimed left knee and right hip disorders, as well as his diabetes mellitus and diabetic retinopathy, are not etiologically linked to military service.  Thus, the Veteran's own assertions as to the etiology of his current left knee and right hip disorders, diabetes mellitus, and diabetic retinopathy have little probative value.

With regard to assessing the credibility and competency of the statements offered by the Veteran, while he is competent to describe his symptoms (i.e., that is, symptoms capable of lay observation), diagnosing an orthopedic disorder such as degenerative joint disease, or disorders such as diabetes mellitus and diabetic retinopathy that require specialized testing, is not something he has demonstrated that he has the medical expertise to do.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, as discussed, the VA examiners considered the Veteran's contentions regarding his symptomatology and nevertheless found that his degenerative joint disease of the right hip and left knee, as well as his diabetes mellitus and diabetic retinopathy, are not etiologically linked to service.  The Board accepts these opinions of the VA examiners as being the most probative medical evidence on the subject, as the opinions are based on thorough review of all historical records and thorough examination, and the reports contain a detailed rationale for the examiners' conclusions.  The Board thus finds that the Veteran's contentions of chronic disability are outweighed by the objective clinical findings and conclusions made by the VA examiners, who are medical professionals.  The Board further notes that, despite his contentions to the undersigned at his April 2013 hearing, the Veteran has reported to medical professionals, including his VA examiners, that his left knee difficulties began not in service but in 2008, and that he first experienced right hip pain in 2007 following an increase in walking at work.  These contradictory statements render the Veteran's contentions of continuity of symptomology less credible.

The Board further finds that the preponderance of the evidence is against the Veteran's claims of service connection for left knee and right hip disorders on a secondary basis.  Because the question of whether a disability such as degenerative joint disease of the left knee or right hip is related to another disorder, such as degenerative joint disease, degenerative disc disease, or spondylosis of the lumbar spine, is a medical question requiring expertise, the Board relies in particular upon the May 2015 VA examiner's report.  That report reflects that the examiner reviewed the Veteran's claims file and understood the medical questions asked by the originating agency.  The examiner offered a clear rationale for his opinions that the Veteran's left knee and right hip disorders are less likely than not related to or aggravated by his lumbar spine, right ankle, and right knee disabilities, relying on both the Veteran's medical records and reported history and the examiner's own medical expertise.  In particular, the May 2015 VA examiner addressed both causation and aggravation in finding it less likely than not that the Veteran's degenerative joint disease of the right hip and left knee is etiologically linked to his service-connected lumbar spine, right ankle, or right knee disability.  The examiner offered a clear and comprehensive rationale for his conclusions, specifically noting that the level of severity of the Veteran's left knee and right hip arthritis was fully consistent with age and body habitus, with no evidence of aggravation and "no historical support for a cause and effect relationship to back, ankle or right knee conditions."  The examiner also noted that there is "no known association either in the medical literature or in medical practice which would support a nexus between the arthritis of one joint and the arthritis of others."  Importantly, the Board notes that the VA examiner's opinions are uncontradicted by any medical evidence of record.  Thus, the Board finds persuasive the absence of competent medical evidence to support a finding of a nexus between the Veteran's left knee or right hip disorder and his service-connected lumbar spine, right knee, or right ankle disability.

Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Here, the Board finds that the conclusions advanced by the May 2015 VA examiner are well supported by the evidence and thoroughly explained, with references to the relevant evidence within the Veteran's claims file.  As such, the Board finds these opinions to be of significant probative value.  Importantly, the Board notes that there is no medical evidence of record to support the Veteran's contentions regarding the etiology of his left knee and right hip disorders.  The Board has, further, considered the Veteran's contentions that his left knee and right hip disorders are related to his service-connected lumbar spine, right ankle, or right knee disability.  The Veteran, however, has not demonstrated that he has any medical expertise to make such an opinion or render a diagnosis for a complex etiological question such as this, which requires testing and medical expertise to diagnose and ascertain etiology.  The Board notes that although the Veteran is competent to report symptoms, he does not have medical expertise and therefore cannot provide a competent opinion regarding diagnosis or causation of his claimed left knee and right hip disorders.  As a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide a probative opinion on a medical matter such as the etiology of degenerative joint disease in relation to an additional disability.  See Bostain v. West, 11 Vet. 124, 127 (1998). 

In reaching its conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claims of service connection for left knee and right hip disorders, as well as his claims for service connection for diabetes mellitus and diabetic retinopathy, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Claim for Increase

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where entitlement to compensation has already been established, VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  The United States Court of Appeals for Veterans Claims (Court) has held that consideration of the appropriateness of a staged rating is required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Veteran contends that his service-connected bilateral hearing loss is more disabling than reflected by the noncompensable rating currently assigned.

The Veteran's bilateral hearing loss has been evaluated under Diagnostic Code 6100.  The assigned evaluation for hearing loss is determined by mechanically applying the rating criteria to certified test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Under Diagnostic Code 6100, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examination.  Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000; 2,000; 3,000; and 4,000 Hertz (cycles per second).  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  As set forth in the regulations, Tables VI, VIa, and VII are used to calculate the rating to be assigned.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85.  

Alternatively, VA regulations provide that in cases of exceptional hearing loss, when the pure tone thresholds at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately. 38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that, when the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever would result in the higher numeral.

Relevant evidence of record consists of reports of VA examinations provided to the Veteran in September 2008, September 2009, August 2010, December 2011, and April 2015, as well as records of the Veteran's ongoing treatment by VA treatment providers.  Results from the September 2008 audiogram reflect that puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
55
50
LEFT
20
20
35
60
50

Puretone averages were 37.5 decibels for the right ear and 41.25 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 92 percent in the left ear, using Maryland CNC tests.  Based on those results with the utilization of Table VI, the Veteran has Level I hearing impairment in the right ear and Level I hearing impairment in the left ear.  Applying the results to Table VII, a noncompensable disability rating is warranted for hearing loss based on the September 2008 VA examination.  38 C.F.R. § 4.85 (Diagnostic Code 6100).

Results from the September 2009 audiogram reflect that puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
55
50
LEFT
20
20
35
60
50

Puretone averages were 37.5 decibels for the right ear and 41.25 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 92 percent in the left ear, using Maryland CNC tests.  At that examination, the Veteran complained that the greatest difficulty posed by his hearing disorder was difficulty understanding speech in noisy settings and over the phone.  Based on those results with the utilization of Table VI, the Veteran has Level I hearing impairment in the right ear and Level I hearing impairment in the left ear.  Applying the results to Table VII, a noncompensable disability rating is warranted for hearing loss based on the September 2009 VA examination.  Id. 

Results from the August 2010 audiogram reflect that puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
30
55
60
LEFT
25
20
35
60
70

Puretone averages were 41.25 decibels for the right ear and 46.25 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 88 percent in the left ear, using Maryland CNC tests.  At that examination, the Veteran complained that the greatest difficulty posed by his hearing disorder was difficulty understanding conversations without visual cues and hearing speech on television.  Based on those results with the utilization of Table VI, the Veteran has Level I hearing impairment in the right ear and Level II hearing impairment in the left ear.  Applying the results to Table VII, a noncompensable disability rating is warranted for hearing loss based on the August 2010 VA examination.  Id.

Results from the December 2011 audiogram reflect that puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
30
60
60
LEFT
30
25
40
65
70

Puretone averages were 45 decibels for the right ear and 50 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 96 percent in the left ear, using Maryland CNC tests.  Based on those results with the utilization of Table VI, the Veteran has Level I hearing impairment in the right ear and Level I hearing impairment in the left ear.  Applying the results to Table VII, a noncompensable disability rating is warranted for hearing loss based on the December 2011 VA examination.  38 C.F.R. § 4.85 (Diagnostic Code 6100).

Results from the April 2015 audiogram reflect that puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
45
65
65
LEFT
45
40
60
70
70

Puretone averages were 53.75 decibels for the right ear and 60 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 90 percent in the left ear, using Maryland CNC tests.  At that examination, the Veteran complained that the greatest difficulty posed by his hearing disorder was difficulty hearing his wife speaking to him from a different room.  Based on those results with the utilization of Table VI, the Veteran has Level I hearing impairment in the right ear and Level III hearing impairment in the left ear.  Applying the results to Table VII, a noncompensable disability rating is warranted for hearing loss based on the April 2015 VA examination.  Id. 

Records from the Veteran's ongoing treatment from VA providers also reflect that he has been noted on several occasions during the appeal period to experience hearing loss.  In addition, the Veteran stated in his April 2013 hearing before the undersigned that his hearing affected the quality of his life in that it caused him to speak excessively loudly and rendered it difficult to understand speech, particularly when listening to women.

Applying the results of the Veteran's September 2008, September 2009, and December 2011 VA audiograms reveals no worse than Level I hearing acuity in the right ear and Level I hearing acuity in the left ear.  Similarly, applying the results of the August 2010 VA audiogram reveals no worse than Level I hearing acuity in the right ear and Level II hearing acuity in the left ear.  Applying the results of the April 2015 VA audiogram reveals no worse than Level I hearing acuity in the right ear and Level III hearing acuity in the left ear.  Application of the above-noted findings to Table VII results in a noncompensable disability rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.  Thus, the VA examination reports do not support the assignment of a disability rating in excess of what the RO has already awarded-a noncompensable rating-for the entirety of the appeal period.  

The above determinations are based on consideration of the applicable provisions of VA's rating schedule.  In particular, the Board notes that the September 2009, August 2010, and April 2015 VA audiological examination reports each describe the effects of the Veteran's hearing impairments on his daily life.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In particular, the Board notes that upon being asked at each VA examination, the Veteran consistently described difficulty hearing speech in noisy situations or without visual cues.  

Diminished acuity such as this is what the rating criteria are designed to compensate.  Consequently, the Board also finds that at no time has the disability under consideration been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  Here, there is an absence of evidence of marked interference with employment (i.e., beyond that contemplated in the assigned evaluation), frequent periods of hospitalization, or evidence that the Veteran's service-connected hearing loss has otherwise rendered impractical the application of the regular schedular standards.  He has, further, not claimed that his hearing loss alone has caused him to be unable to work.  Thus, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Furthermore, it bears emphasis that the schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).  Thus, based on the record before it, the Board does not find that the medical evidence demonstrates any unusual disability with respect to the claim that is not contemplated by the rating schedule.  The very symptom the Veteran experiences-loss of hearing acuity-is specifically contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  As a result, the Board concludes that a remand to the RO for referral of the rating issue to the VA Central Office for consideration of extra-schedular evaluation is not warranted.

For all the foregoing reasons, the Board finds that the claim for a compensable rating for bilateral hearing loss must be denied.  This is so for the entirety of the claim period.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim for increase, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for diabetes mellitus is denied.

Entitlement to service connection for diabetic retinopathy is denied.

Entitlement to service connection for a left knee disorder is denied.

Entitlement to service connection for a right hip disorder is denied.

Entitlement to a compensable disability rating for bilateral hearing loss is denied.


REMAND

Additional evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  In addition, certain chronic diseases, such as psychoses, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

Regarding diagnosis of the Veteran's disabilities, service treatment records are silent as to any complaints of or treatment for psychiatric problems; at his April 1988 separation medical examination, his psychiatric state was found to be normal, and he did not make any psychiatric complaints at his April 1988 separation report of medical history.  Post-service treatment records reflect that the Veteran has continued to seek treatment for a psychiatric disorder, which has been variously diagnosed as depressive disorder and delusional disorder, from VA treatment providers.  In addition, the Veteran was provided VA examination in April 2015.  At that time, the examiner diagnosed the Veteran with schizoaffective disorder, finding that he had not identified any stressors and did not meet DSM-IV criteria for a diagnosis of PTSD.  The examiner further rendered a negative etiological opinion but failed to offer any rationale for this conclusion.  

VA's duty to assist includes affording the claimant an examination or obtaining a medical opinion when there is competent evidence that a claimant has a current disability, or persistent or recurrent symptoms of a disability; there are indications that the disability may be associated with active service; and the record is insufficient to decide the claim.  See 38 U.S.C.A. § 5103A(d) (West 2014).  Under relevant VA regulations, action should be undertaken by way of obtaining a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but:  1) contains competent evidence of diagnosed disability or symptoms of disability; 2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, which may be established by competent lay evidence; and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2015).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong of Section 3.159(c)(4), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, is a low threshold.
	
The Board further notes that the Court has held that once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  Here, however, the examiner did not offer an explanation for his opinion that it was less likely than not that the Veteran's currently diagnosed schizoaffective disorder was linked to any event in service or to his time in service generally.  

Thus, the Board finds that additional VA medical opinion is required.  See 38 C.F.R. § 4.2 (2015) (where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  The Board finds that there is insufficient competent medical evidence on file to make a decision and must therefore remand to obtain additional medical nexus opinion regarding the etiology of the Veteran's schizoaffective disorder.  See McLendon, 20 Vet. App. 79.  Accordingly, remand is required. 

In light of the above considerations, the Board concludes that another medical opinion is needed.  Under these circumstances, evidentiary development is needed to fully and fairly evaluate the Veteran's claim of service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5103A (West 2014).  Specifically, the AOJ must arrange for the issuance of a medical opinion by the examiner who offered the April 2015 opinion concerning the Veteran's claimed acquired psychiatric disorder.  In opining as to whether any such disorder had its origin in service, the examiner must comprehensively discuss whether it is at least as likely as not that his currently diagnosed schizoaffective disorder is linked to any incident of service, or to his experience of service generally.  The opinion must be based upon consideration of the Veteran's documented history and assertions through careful consideration of all records in the Veteran's claims file.  Such opinion is needed to fully and fairly evaluate the claim of service connection for an acquired psychiatric disorder.  See 38 U.S.C.A. § 5103A(d) (West 2014).

If further examination of the Veteran is necessary, such must be undertaken and such findings included in the examiner's final report.  The AOJ must arrange for the Veteran to undergo examination, however, only if the April 2015 VA examiner is unavailable or if such examination is needed to answer the questions posed.

Concerning the claim for entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU), because a grant of service connection for a psychiatric disorder could affect the claim for entitlement to a TDIU, the Board finds that the claim for entitlement to a TDIU is inextricably intertwined with the claim of service connection for an acquired psychiatric disorder.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  As resolution of the remaining claim for service connection could well impact the claim on appeal for entitlement to a TDIU, these issues must be considered together.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file should be referred to the psychologist who provided the April 2015 VA opinion.  The entire claims file, to include a complete copy of this remand, must be made available to and reviewed by the examiner.  The reviewer's report must reflect consideration of the Veteran's medical history and assertions.  The examiner must provide a thorough and well-reasoned rationale for all opinions provided.  

The VA examiner must provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran's currently diagnosed schizoaffective disorder is directly related to his period of military service.  In rendering this opinion, the examiner must discuss whether it is at least as likely as not that the Veteran's schizoaffective disorder is related to his time in service generally, or to any incident therein.

(If the reviewer is no longer available, or the reviewer determines that another examination is necessary to arrive at any requested opinion, an examination should be scheduled and the Veteran notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claim.  See 38 C.F.R. § 3.655(b) (2015).  The examiner should provide the opinions requested above.)

2.  The adjudicator must ensure that the requested medical opinions comply with this remand and the questions presented in the request.  If any report is deficient in any manner, it must be returned to the clinician for necessary corrective action, as appropriate.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the claims remaining on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time for response before the claims file is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


